Citation Nr: 1329263	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  07-26 307	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for left 
ear hearing loss. 

2.  Entitlement to an initial compensable rating for 
bilateral pes planus. 

3.  Entitlement to an initial compensable rating for 
pseudofolliculitis barbae (PFB). 

4.  Entitlement to an initial compensable rating for 
residuals of a chemical burn with loss of thumb print of the 
right hand. 

5.  Entitlement to an initial compensable rating for 
residuals, including a scar, of an umbilical hernia repair. 

6.  Entitlement to an initial compensable rating for a right 
knee strain. 

7.  Entitlement to an initial compensable rating for a left 
knee strain. 

8.  Entitlement to an initial compensable rating for 
hemorrhoids. 

9.  Entitlement to an initial rating higher than 10 percent 
for vertigo.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to 
December 2005. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is 
from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO granted service connection for left ear 
hearing loss, bilateral pes planus, PFB, residuals of a 
chemical burn with loss of thumb print of the right hand, 
residuals of an umbilical hernia repair with scar, right and 
left knee strains, hemorrhoids, and vertigo.  The RO 
assigned an initial 10 percent rating for the vertigo and 0 
percent (so noncompensable) ratings for the other eight 
disabilities.  The Veteran's appeal is for higher initial 
disability ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (indicating that, when a Veteran timely 
appeals an initial rating, VA must consider whether to 
"stage" the rating to compensate him for times since the 
effective date of his award when the disability may have 
been more severe than at other times during the course of 
his appeal).



In April 2011, the Board remanded the claims for further 
development and consideration, which since has been 
accomplished satisfactorily, at least as concerning the 
claims being decided in this decision.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (another remand not required 
under Stegall v. West, 11 Vet. App. 268, 271 (1998), where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).

But the claims of entitlement to initial compensable ratings 
for the PFB and residuals, including a scar, of the 
umbilical hernia repair require still further development 
before being decided on appeal.  So the Board is again 
remanding these claims to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has no more than Level I hearing loss in his 
left ear, and it is presumed the hearing acuity in his non-
service-connected right ear also is Level I.

2.  His bilateral pes planus is manifested by no more than 
mild symptoms without the need for a built-up shoe or arch 
support.

3.  The residuals of the chemical burn with loss of thumb 
print of his right hand do not cause functional limitation 
or pain.

4.  His right and left knee strains are not manifested by 
any particular symptoms other than some stiffness.

5.  His hemorrhoids have frequent recurrences and involve 
thrombosis.

6.  His vertigo causes no more than occasional dizziness.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable 
rating for the left ear hearing loss.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.85, Diagnostic 
Code 6100 (2013).

2.  The criteria are not met for an initial compensable 
rating for the bilateral pes planus.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic 
Code 5276 (2013).

3.  The criteria are not met for an initial compensable 
rating for the residuals of the chemical burn with loss of 
thumb print of the right hand.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 
7805 (effective from August 30, 2002 to August 22, 2008).

4.  The criteria are not met for initial compensable ratings 
for the right and left knee strains.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 4.71a, 
Diagnostic Code 5299-5024 (2013).

5.  The criteria are met, however, for a higher 10 percent 
initial rating, though no greater rating, for the 
hemorrhoids.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7336 (2013).

6.  But the criteria are not met for a rating higher than 10 
percent for the vertigo.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 4.87, Diagnostic 
Code 6299-6204 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), redefined VA's obligations in terms of its duties to 
notify and assist claimants with claims for VA benefits upon 
receipt of a complete or substantially complete application.  
The VCAA was codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126, and the implementing VA 
regulations were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

These particular claims at issue, however, arise from the 
Veteran's disagreement with the initial ratings assigned for 
these disabilities following the granting of service 
connection for them.  And the courts have held that once 
service connection is granted the claim as it arose in its 
initial context has been substantiated, so proven, meaning 
the intended purpose of the notice has been served.  VA 
therefore does not have to provide additional VCAA notice in 
this circumstance concerning the "downstream" disability 
rating and effective date elements of the claim.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-
2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according 
to the holding in Goodwin v. Peake, 22 Vet. App. 128 (2008), 
and this line of precedent cases and General Counsel 
Opinion, instead of issuing an additional VCAA notice letter 
in this situation concerning the downstream disability 
rating and effective date elements of the claim, the 
provisions of 38 U.S.C.A. § 7105(d) require VA to issue a 
statement of the case (SOC) if the disagreement is not 
resolved, and this occurred in this particular instance.  
The Veteran was provided this required SOC, also since has 
been provided a supplemental SOC (SSOC), citing the 
applicable statutes and regulations governing the assignment 
of disability ratings, including initial ratings, and 
containing discussion of the reasons or bases for not 
assigning higher initial ratings.  So he has received all 
required notice concerning his claims.



The VCAA also requires that VA make reasonable efforts to 
help a claimant obtain evidence necessary to substantiate 
his claim, unless there is no reasonable possibility that 
such assistance would aid in the substantiation of the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  
This "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to the claim, regardless of 
whether the records are in the custody of a Federal 
department or agency, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).

To this end, VA has obtained the Veteran's service treatment 
records (STRs), and the file also contains the reports of 
his VA compensation examinations.  He has not cited any 
other medical evaluation or treatment, either from VA or a 
private source, which is relevant to these claims.

Regarding his VA compensation examinations, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA findings obtained in this case 
are adequate, as they are predicated on a full reading of 
the medical records in his claims file, so consider his 
pertinent medical history.  The VA examiners considered all 
of the pertinent evidence of record, including his STRs, the 
results of his comprehensive examinations, his personal 
statements and those of his representative.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining VA examinations or opinions regarding the claims 
being decided has been met.  38 C.F.R. § 3.159(c)(4).

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013) 
(reasonable doubt to be resolved in Veteran's favor).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) held 
that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Rating Schedule), 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as here, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the 
initial assignment of the disability rating to the present 
time.  Fenderson v. West, 12 Vet. App. 119 (1999).  And if 
there has been variance in the severity of the disability, 
VA is required to "stage" the rating to compensate the 
Veteran for this change.  The Court also since, 
incidentally, has extended this practice even to cases that 
do not involve initial ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

38 C.F.R. § 4.27 provides that unlisted disabilities 
requiring rating by analogy will be coded with the first two 
numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after the 
hyphen.

A VA regulation also provides that, when a disability not 
specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.

The Court additionally has held that, if the claimant or the 
record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an increased 
rating is sought, then part and parcel to that claim for an 
increased rating is whether a total disability rating based 
on individual unemployability (TDIU) as a result of that 
disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).

Left Ear Hearing Loss

The Veteran's service-connected left ear hearing loss has 
been rated a 0-percent disabling, so noncompensable, under 
the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing loss is evaluated under this code, which provides 
that numeric designations are assigned based on a mechanical 
(so nondiscretionary) use of the tables found in 38 C.F.R. § 
4.85, based on puretone thresholds and speech 
discrimination; there consequently is no room for subjective 
interpretation.  See, e.g., Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

Under Table VI, a Roman numeral designation (I through XI) 
for hearing impairment is found based on a combination of 
the percent of speech discrimination scores and the puretone 
threshold average.  38 C.F.R. § 4.85(b).  Table VIA will be 
used alternatively, which assigns a Roman numeral 
designation solely on the puretone threshold average, when 
the examiner certifies that use of the speech discrimination 
test is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc.  38 C.F.R. § 
4.85(c).  Table VIA also may be used when there is an 
exceptional pattern of hearing impairment.  The regulation 
is applicable where testing shows the Veteran had puretone 
thresholds of 55 decibels or more in each of the specified 
frequencies (1000, 2000, 3000 and 4000 Hertz ) or when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 or more decibels at 2000 Hertz.  38 C.F.R. § 4.86(a) and 
(b).  The Table yeilding the better result for the Veteran 
is to be selected.  But no exceptional pattern is shown 
here.

The puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  38 C.F.R. § 4.85(d).  The Roman numeral designations 
determined using Table VI or Table VIA are combined using 
Table VII to find the percentage evaluation to be assigned 
for the hearing impairment.

Unlike in his left ear, the Veteran does not have service-
connected hearing loss in his right ear.  If, as here, 
impaired hearing is service connected in only one ear, 
in order to determine the percentage evaluation from Table 
VII, the non-service-connected ear will be assigned a Roman 
numeral designation for hearing impairment of I.  38 C.F.R. 
§ 4.85(f).  However, if hearing impairment in the service-
connected ear is compensable to a degree of 10 percent or 
more, compensation is payable for hearing impairment in both 
the service-connected and non-service-connected ears if 
hearing impairment in the non-service-connected ear is a 
ratable disability by VA standards, meaning according to the 
threshold minimum requirements of 38 C.F.R. § 3.385.  38 
C.F.R. § 3.383(a)(3).  This also is not shown here, however, 
as the hearing loss in the Veteran's service-connected 
left ear is not compensable to a degree of 10 percent or 
more; instead, it is noncompensable, i.e., 0-percent 
disabling.  So he is not entitled to the benefit of 
38 C.F.R. § 3.383(a)(3).  Therefore, for all intents and 
purposes, the Board must consider the hearing impairment in 
his non-service-connected right ear as Level I.

On May 2006 VA audiologic examination, left ear hearing was 
as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
5
5
15
40
16

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.

The results of that evaluation correlate to Level I hearing 
loss in his left ear.

In May 2011, he had another VA audiologic examination to 
reassess the severity of his hearing loss.  His left ear 
hearing acuity was as follows:




HERTZ



1000
2000
3000
4000
Average
LEFT
5
10
25
40
20

Speech audiometry revealed speech recognition ability of 98 
percent in his left ear.

So even the results of this more recent testing continue to 
show he has just Level I hearing loss in his left ear.

In an addendum to that May 2011 VA examination report issued 
in June 2011, the examiner indicated the claims file was 
reviewed and that the type of hearing loss experienced by 
the Veteran was not the type that would pose challenges to 
either occupational or daily activities.  So in this 
supplemental comment this VA examiner specifically addressed 
the functional effects caused by the Veteran's left ear 
hearing loss disability, by explaining that it would neither 
affect his current employment nor his social and daily 
activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007).

Therefore, for the entire rating period at issue, the 
Veteran's left ear hearing loss has been no worse than Level 
I.  38 C.F.R. § 4.85, Table VI.  And, to reiterate, because 
service connection has been granted only for left ear 
hearing loss, the nonservice-connected right ear will be 
assigned a Roman numeral designation for hearing impairment 
of Level I, since the provisions of 38 C.F.R. § 3.383 are 
not shown to apply.  As the right ear is not independently 
compensable, the paired organ rule is not triggered.  338 
C.F.R. § 3.383 (2013). 



Level I hearing loss in both ears warrants no more than a 
zero percent evaluation.  38 C.F.R. § 4.85, Table VII.  
There also has not been any fluctuation in the Veteran's 
left ear hearing loss disability since the effective date of 
the grant of service connection for this disability, so the 
Board cannot "stage" this rating, either.  See Fenderson, 12 
Vet App. at 125-26.

Finally, in making this determination not to increase the 
rating, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not 
such a state of approximate balance of positive versus 
negative evidence to otherwise warrant a favorable decision.

Bilateral Pes Planus

The Veteran's bilateral pes planus also has been rated as 
zero-percent disabling, but instead under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.

Under Diagnostic Code 5276, a 0 percent rating is awarded 
for mild symptoms relieved by built-up shoe or arch support.  
A 10 percent rating contemplates moderate disability with 
weight-bearing over or medial to the great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of the feet, bilateral or unilateral.  A higher 
evaluation of 30 percent is assigned for severe bilateral 
acquired flatfoot, with objective evidence of marked 
deformity, pain on manipulation and use accentuated an 
indication of swelling on use, and characteristic 
callosities.  A maximum 50 percent evaluation is assigned 
for pronounced bilateral acquired flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.

During his May 2006 VA general medical examination, the 
Veteran reported some aching sensations in his feet two to 
three weeks at a time approximately twice a year.  The 
reported aching did not prevent him from continuing his 
normal activities without restrictions.  Inspection of his 
feet showed no inflammation or tenderness to palpation.  And 
although the examiner observed flat feet, there was no 
associated pathology involving the Achilles tendons.  An X-
ray of the feet also showed no significant abnormality.  The 
diagnosis was simply pes planus.

During a more recent June 2011 VA examination of the feet, 
the Veteran indicated that the course of his pes planus 
disability had been stable since its onset, so unchanging.  
There was no pain, pain on motion, or pain on manipulation.  
There was no tenderness, instability, swelling, heat, 
redness, stiffness, fatigability, weakness, lack of 
endurance, or abnormal weight bearing.  There were no fare-
ups, limitations on standing, or limitations on walking.  
The condition also did not require assistive devices.  There 
was no forefoot malalignment.  There was no midfoot 
malalignment.  The Veteran's gait was antalgic.  The 
examiner diagnosed pes planus and indicated it had no 
significant occupational impact.  Indeed, the Veteran was 
employed on a full-time basis, and in the previous 12 months 
he had not lost any time from work because of this 
disability.

The Veteran's bilateral pes planus disability has been 
characterized as mild.  In fact, the symptoms are few, and 
he does not even require built-up shoe or arch supports.  It 
follows that the criteria for a higher 10 percent rating are 
not met, much less the requirements for an even greater 
rating.  A 10 percent rating requires a moderate disability 
picture with such symptoms as abnormal weight bearing, pain 
on manipulation and use of the feet, or inward bowing of the 
Achilles tendon.  These symptoms are either largely or 
completely absent.  Indeed, to the extent he experiences 
pain, it is only for a few weeks out of the year.  He 
therefore does not have the level of impairment required for 
a 10 percent or greater rating and has not at any time since 
the effective date of his award, precluding the staging of 
the rating.  38 C.F.R. § 4.71a, Diagnostic Code 5276; 
Fenderson, supra.

The Board has considered other schedular provisions 
concerning disabilities affecting the feet.  Diagnostic Code 
5277 applies to bilateral weak foot, Diagnostic Code 5278 
pertains to pes cavus, Diagnostic Code 5279 concerns 
metatarsalgia, Diagnostic Code 5280 relates to unilateral 
hallux valgus, Diagnostic Code 5281 applies to unilateral 
severe hallux rigidus, Diagnostic Code 5282 concerns 
hammertoes, Diagnostic Code 5283 pertains to malunion or 
nonunion of the metatarsal or tarsal bones, and Diagnostic 
Code 5284 relates to other injuries of the foot.  38 C.F.R. 
§ 4.71a.  But these other codes are inapplicable, 
either because the Veteran does not suffer from these other 
types of foot disabilities or the level of impairment he has 
does not correspond with what is required for a higher 
rating under these other codes.

It equally should be noted that, when evaluating 
disabilities of the musculoskeletal system that are at least 
partly rated based on the extent there is consequent 
limitation of motion, 38 C.F.R. § 4.40 (2013) allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected in 
range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Further, 38 C.F.R. § 4.45 (2013) provides that 
consideration also be given to weakened movement, premature 
or excess fatigability, and incoordination.  No further 
compensation is warranted under these provisions in this 
particular instance, however, because the manifestations 
described does not suggest the Veteran has additional 
disability, including on account of his pain.

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

Although 38 C.F.R. § 4.40 does not require a separate rating 
for pain, it does provide guidance for determining ratings 
under other diagnostic codes assessing musculoskeletal 
function.  Painful motion is an important factor of 
disability, and it is the intention of the Rating Schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  See 38 CF.R. § 
4.59.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) 
(holding that 38 C.F.R. 4.59 is not just limited to cases 
where there is arthritis).  Functional loss due to pain is 
rated at the same level as functional loss where motion is 
impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should 
be considered limited motion, even though a range of motion 
may be possible beyond the point when pain sets in.  See 
Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 
8 Vet. App. 417, 421 (1995).

A finding of functional loss due to pain, however, must be 
supported by adequate pathology and evidenced by the visible 
behavior of the Veteran.  38 C.F.R. § 4.40; see also 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, 
although pain may cause a functional loss, pain itself does 
not constitute functional loss.  Mitchell v. Shinseki, 25 
Vet. App. 32 (2011).  Rather, pain must affect some aspect 
of "the normal working movements of the body" such as 
"excursion, strength, speed, coordination, and endurance," 
in order to constitute functional loss.  Mitchell, at 43, 
quoting 38 C.F.R. § 4.40.

In short, no more than a noncompensable rating is warranted 
for the bilateral pes planus.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276; Fenderson, supra.

In making this determination, the Board has considered the 
provisions of 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.

Residuals of the Chemical Burn with Loss of Thumb Print of 
the Right Hand

This disability has been rated as zero-percent disabling 
under 38 C.F.R. § 4.118, Diagnostic Code 7899-7813 
(effective from August 30, 2002 to August 22, 2008).  See 
also 38 C.F.R. §§ 4.20, 4.27.

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended effective August 30, 2002 
and again in October 2008.  The October 2008 revisions are 
applicable to applications for benefits received by the VA 
on or after October 23, 2008.  73 Fed. Reg. 54708 (September 
23, 2008).  But the Veteran filed his claim in March 2006, 
and VA has not received a request from him to be rated under 
the revised criteria that took effect in October 2008.  
Therefore, only the 
post-August 2002 and pre-October 2008 version of the 
schedular criteria, set out immediately below, is 
applicable.



Diagnostic Code 7805 pertains to scars, other than as 
examples on the head and face.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (effective from August 30, 2002 to 
August 22, 2008).  They are to be rated based upon 
limitation or function of the affected part.

During the May 2006 VA general medical examination, the 
examiner noted that, following a chemical burn of the right 
thumb in 1994, the Veteran had noticed a loss of right thumb 
prints.  He voiced no other complaints regarding this thumb, 
and the examiner affirmed no other right thumb condition was 
present.  The diagnosis was loss of right thumb print 
secondary to chemical burn.

During the more recent VA examination in June 2011, the 
examiner indicated that the Veteran was right handed.  There 
was no impairment of strength or dexterity of the right 
hand.  There was no angulation, ankylosis, or amputation of 
any right hand digits.  There was no thumb disorder.  There 
was no gap between any finger and the proximal transverse 
crease of the hand on maximal flexion of the finger.  
The examiner diagnosed residuals of a chemical burn of the 
right thumb with loss of finger print.  There were no 
resultant occupational or work problems due to this 
diagnosis, and there was no impact on the usual daily 
activities.  Indeed, the Veteran was employed on a full-time 
basis and was not absent from work in the previous 12 
months.  During the scars portion of the examination, the 
examiner indicated that the area of the firth right thumb 
scar was .1 cm in width and .5 cm in length.  The area 
covered was less than six square inchers (39 sq cm).  There 
was no pain or skin breakdown.  The burn scar with 
superficial and did not entail inflammation, edema, keloid 
formation, or other disabling effects.  It had no 
occupational impact and no impact upon the activities of 
daily living.  The second right thumb scar was .2 cm wide 
and .6 cm long.  It covered an area of less than six square 
inches (39 sq cm).  There was no pain or skin breakdown.  
The burn scar with superficial and did not entail 
inflammation, edema, keloid formation, or other disabling 
effects.  It had no impact occupational impact and no impact 
upon the activities of daily living.  The Veteran was 
employed on a full-time basis and lost no time from work in 
the previous 12 months.

The applicable version of Diagnostic Code 7805 states that 
scars should be rated based upon limitation or function of 
the affected part.  38 C.F.R. § 4.71a, Diagnostic Code 7805 
(effective from August 30, 2002 to August 22, 2008).  
A compensable evaluation under the Schedular criteria for 
disabilities of the fingers is not warranted.  Disabilities 
of the fingers are evaluated based on the degree of 
ankylosis or limitation of motion of the digits.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5216 through 5230 
(2012).  Here, the Veteran's loss of right thumb print is 
essentially asymptomatic.  The function of the thumb is not 
limited or affected in any way.  Thus, no more than a zero 
percent evaluation could be assigned under any of the 
foregoing provisions.  Id.; see also 38 C.F.R. § 4.31 (2013) 
(where the criteria for a compensable rating under a 
diagnostic code are not met, and the schedule does not 
provide for a 0 percent evaluation, a zero percent rating 
will be assigned when the required symptomatology is not 
shown).

Other potentially applicable provisions would not yield a 
compensable evaluation, either.  Diagnostic Code 7801 
concerns scars, other than the head, face, or neck, which 
are deep or that cause limitation of motion.  38 C.F.R. § 
4.118, Diagnostic Code 7801 (effective from August 30, 2002 
to August 22, 2008).  A 10 percent evaluation under this 
provision would require that the service-connected scar area 
exceed 6 square inches (39 sq. cm.).  The Veteran's right 
thumb print region does not cover an area of that size or 
even nearly so.  Thus, an increased rating under Diagnostic 
Code 7801 would not yield a compensable evaluation for the 
Veteran's service-connected residuals of a chemical burn 
with loss of thumb print of the right hand.

Diagnostic Code 7802 deals with scars, other than the head, 
face, or neck, that are superficial and that do not cause 
limitation of motion.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (effective from August 30, 2002 to August 22, 2008).  
The maximum evaluation under this provision is 10 percent 
for qualifying scars that cover an area of at least 144 
square inches (929 square centimeters).  The Board cannot 
award a 10 percent evaluation under the applicable version 
of Diagnostic Code 7802 because the service-connected 
residuals of a chemical burn with loss of thumb print of the 
right hand do not cover an area of at least 144 square 
inches.

Under Diagnostic Code 7803, superficial unstable scars are 
rated 10 percent disabling.  That is the maximum rating 
available under Diagnostic Code 7803.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (effective August 
30, 2002 to October 22, 2008).  The Veteran's service-
connected residuals of a chemical burn with loss of thumb 
print of the right hand do not entail an unstable scar.  
Thus, compensation under the applicable version  of 
Diagnostic Code 7803 is precluded.

Diagnostic Code 7804 deals with scars that are superficial 
and painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (effective from August 30, 2002 to August 22, 
2008).  The maximum rating under Diagnostic Code 7804 is 10 
percent.  A compensable evaluation under this provision is 
not warranted for the service-connected residuals of a 
chemical burn with loss of thumb print of the right hand 
because the disability did not cause pain on examination.

As apparent from the foregoing discussion, the Board has 
examined all potentially applicable schedular provisions, 
but there is no means by which to assign a compensable 
evaluation for the service-connected residuals of a chemical 
burn with loss of thumb print of the right hand at any time 
during the appeal period.  See Fenderson, supra.  

Finally, in making this determination, the Board has 
considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


Right and left knee strain

The Veteran's service-connected right knee strain has been 
rated zero percent disabling by the RO under the provisions 
of Diagnostic Code 5099-5024.  38 C.F.R. §§ 4.20, 4.27, 
4.71a.  

The Veteran's service-connected left knee strain has been 
rated zero percent disabling by the RO under the provisions 
of Diagnostic Code 5099-5024.  38 C.F.R. §§ 4.20, 4.27, 
4.71a.

Diagnostic Code 5024 pertains to tenosynovitis.  38 C.F.R. 
§ 4.71a.  The diseases under Diagnostic Codes 5013 through 
5024 will be rated on limitation of motion of affected 
parts, as arthritis, degenerative, except gout which will be 
rated under Diagnostic Code 5002.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  
38 C.F.R. § 4.71, Plate II (2013). 

Limitation of leg motion is governed by Diagnostic Codes 
5260 and 5261.  Diagnostic Code 5260 concerns limitation of 
leg flexion.  A 10 percent evaluation is for application 
where flexion is limited to 45 degrees.  A 20 percent 
evaluation is for application where flexion is limited to 30 
degrees, and a 30 percent rating applies where flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, diagnosis 5260 
(2013).

Diagnostic Code 5261 pertains to limitation of leg 
extension.  Under that Diagnostic Code, a 10 percent 
evaluation is for application where extension is limited to 
10 degrees.  A 20 percent evaluation is for application 
where extension is limited to 15 degrees.  A 30 percent 
rating applies where extension is limited to 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013). 

On VA examination in May 2006, the Veteran indicated that 
his knees were asymptomatic.  On objective examination, the 
knees were stable.  Range of motion of the knees was normal 
bilaterally with no decrease in range of motion on 
repetitive motion.  The diagnosis was of bilateral knee 
strain.

On VA examination in June 2011, the Veteran reported 
bilateral knee stiffness. There was no crepitation, clicks, 
snaps, grinding, instability, patellar abnormality, meniscus 
abnormality, abnormal tendons or bursae, or other 
abnormality regarding either knee.  Knee range of motion was 
from zero to 135 degrees bilaterally.  There was no 
objective evidence of pain following repetitive motion.  
There were no additional limitations after three repetitive 
range of motion exercises.  There was no joint ankylosis 
regarding either knee.  An X-ray study of the knees revealed 
no significant abnormalities.  The Veteran was employed on a 
full-time basis and lost no time from work during the 
previous 12 months.  The examiner indicated that the knees 
had no significant effects on occupational functioning or on 
the activities of daily living.  The diagnosis was of right 
knee strain and of left knee strain.  

Right and left knee range of motion is from zero to 135 
degrees.  Thus a compensable evaluation is not warranted for 
either knee under Diagnostic Code 5260 or 5261.  

The Board has considered other provisions related to the 
knees.  Diagnostic Code 5256 is inapplicable because it 
pertains to knee ankylosis, which is not present.  38 C.F.R. 
§ 4.71a.  Diagnostic Code 5257 pertains to other impairment 
of the knee, recurrent subluxation or lateral instability.  
Id.  Since the bilateral knee disability is productive of 
minimal impairment and because recurrent subluxation and 
lateral instability have not been shown, an evaluation under 
Diagnostic Code 5257 need not be considered further.  
Diagnostic Codes 5258 and 5259 pertain to the semi lunar 
cartilage.  Id.  Because the semi lunar cartilage is not 
part of either the right or left knee disability, the Board 
need not discuss these provisions further.  Diagnostic Code 
5262 pertains to impairment of the tibia or fibula.  Id.  
These are not impaired in the Veteran's case, and the Board 
need consider Diagnostic Code 5262 no further.  Finally, 
Diagnostic Code 5263 pertains to genu recurvatum.  Id.  This 
is not present, and the Board need not consider Diagnostic 
Code 5263 any further.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.  No further compensation 
is warranted under these provisions because functional loss 
due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements has 
not been shown regarding either knee and because weakened 
movement, excess fatigability, and incoordination are not 
present bilaterally.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision with respect to either knee.  

Hemorrhoids 

The Veteran's service-connected hemorrhoids have been rated 
zero percent disabling by the RO under the provisions of 
Diagnostic Code 7336.  38 C.F.R. § 4.114.

Diagnostic Code 7336 pertains to hemorrhoids, external or 
internal.  A zero percent evaluation is assigned for mild or 
moderate hemorrhoids.  A 10 percent evaluation is assigned 
for hemorrhoids that are large or thrombotic, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences.  A 20 percent rating is warranted when there is 
persistent bleeding with secondary anemia or fissures.  
There is no higher rating.  38 C.F.R. § 4.114, Diagnostic 
Code 7336.

On VA examination in May 2006, the Veteran indicated that he 
experienced discomfort in the anal area approximately six 
times a year, lasting a day or two.  On rectal examination, 
the examiner noted mild internal hemorrhoids without 
bleeding or masses.  There was no pain on evaluation.  The 
diagnosis was of internal hemorrhoids.

On VA examination in June 2011, the Veteran indicated that 
his hemorrhoid disability was becoming progressively worse.  
He was receiving no current treatment.  Objectively, the 
examiner noted that the hemorrhoids were external without 
bleeding.  There was evidence of thrombosis and prolapse.  
The diagnosis was of hemorrhoids that posed no occupational 
difficulties and that had no impact upon the activities of 
daily living.  The Veteran was working on a full-time basis 
and missed no time from work during the previous 12 months.

As stated, under Diagnostic Code 7336, a 10 percent 
evaluation is assigned for hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  38 C.F.R. § 4.114, 
Diagnostic Code 7336.  When viewing the evidence in the 
light most favorable to the Veteran, a 10 percent evaluation 
is warranted throughout the appeal period.  Id.; Fenderson, 
supra.  The May 2006 VA examination report indicated that 
the Veteran experienced symptoms six times a year, which, in 
the Board's view, amounts to frequent recurrences.  The June 
2011 examination report reveals that the hemorrhoids are 
thrombosed, which also militates in favor of a 10 percent 
evaluation for the service-connected hemorrhoids.  Again, 
therefore, a 10 percent evaluation for hemorrhoids is 
assigned for the entire appeal period.  Id.

A 20 percent evaluation is not warranted at any time during 
the appeal period because persistent bleeding with secondary 
anemia or fissures has not been shown.  Id.

The Board notes that there is no provision in the Schedule 
that is more fitting for the evaluation of the service-
connected hemorrhoids.  Thus, the Board will consider no 
provision other than Diagnostic Code 7336.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant an even more 
favorable decision.


Vertigo 

The Veteran's service-connected vertigo has been rated 10 
percent disabling by the RO under the provisions of 
Diagnostic Code 6299-6204.  38 C.F.R. §§ 4.20, 4.27, 4.87.  

Peripheral vestibular disorders are evaluated under 
Diagnostic Code 6204.  38 C.F.R. § 4.87.  Under Diagnostic 
Code 6204, a 10 percent evaluation is warranted for 
peripheral vestibular disorders with occasional dizziness.  
A 30 percent evaluation will be assigned with dizziness and 
occasional staggering.

A note to Diagnostic Code 6204 explains that objective 
findings supporting the diagnosis of vestibular 
disequilibrium are required before a compensable evaluation 
can be assigned under Diagnostic Code 6204 and that hearing 
impairment with suppuration is to be separately rated and 
combined.  

On May 2006 VA general medical examination, the Veteran felt 
sensations of movement around him when he moved his head 
fast, and he avoided sudden movements of his head.  He was 
on no specific medication.  Symptoms occurred approximately 
three times a year and lasted for a few days.  During 
symptomatic periods, the Veteran had to avoid moving his 
head, running, or performing activities requiring moving the 
head.  The diagnosis was of benign positional vertigo.

On VA examination in June 2011, the Veteran reported 
intermittent symptoms of vertigo.  The last episode occurred 
six month previously.  His vertigo was intermittent with 
remissions.  The Veteran denied receiving treatment for 
vertigo.  The examiner diagnosed intermittent vertigo and 
indicated that the disability had no impact upon 
occupational or daily activities and that the Veteran had 
missed no time from work during the previous 12-month 
period.  

The Board finds that a 30 percent evaluation is not 
warranted for vertigo at any time during the appeal period 
because dizziness and occasional staggering has never been 
shown.  38 C.F.R. § 4.87, Diagnostic Code 6204.  Indeed, the 
Veteran's vertiginous symptoms are intermittent.  Moreover, 
the Veteran has not claimed, and the evidence does not 
reflect, that the service-connected vertigo has ever been 
productive of staggering.  Absent such symptoms, a 30 
percent evaluation under Diagnostic Code 6204 is denied for 
the entire appeal period.  Id.; Fenderson, supra.

The Board notes that there is no scheduler provision that is 
better suited to rating the service-connected vertigo than 
Diagnostic Code 6204.  Diagnostic Code 6205 pertains to 
Maniere's disease, which involves some symptoms experienced 
by the Veteran.  The Board need not consider an evaluation 
under Diagnostic Code 6205, however, because Maniere's 
disease has never been Diagnostic Code.  38 C.F.R. § 4.87, 
Diagnostic Code 6205.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Rice v. Shinseki

The Court held that if the claimant or the record reasonably 
raises the question of whether the Veteran is unemployable 
due to the disability for which an increased rating is 
sought, then part and parcel to that claim for an increased 
rating is whether a total disability rating based on 
individual unemployability (TDIU) as a result of that 
disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  The Board finds that a claim for a TDIU is not 
raised by the record.  Specifically, the evidence of record 
fails to show that the Veteran is unemployable.  Therefore, 
the Board finds that no further consideration of a TDIU is 
warranted.  Rice, supra. 

Extrascedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2013).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate. 

Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's 
service-connected disability with the established criteria 
found in the rating schedule for that disability.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When the rating schedule is inadequate 
to evaluate a claimant's disability picture and that picture 
has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

In Mittleider v. West, 11 Vet. App. 181 (1998), the Court 
held that the benefit of the doubt applies to determinations 
of whether a symptom should be attributed to a service-
connected condition.  Id. at 182.  Here, the Board has 
considered Mittleider and has attributed all potentially 
service-connected symptoms to one service-connected 
condition or another, before considering if the Veteran is 
entitled to an extraschedular rating herein. 

Concerning the issue of an increased rating for left ear 
hearing loss, in Martinak, 21 Vet. App. at 455, the Court 
held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects 
caused by a hearing disability in his or her final report.  
The Court also noted, however, that even if an audiologist's 
description of the functional effects of the Veteran's 
hearing disability was somehow defective, the Veteran bears 
the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  In this regard, the May 2006 
and May 2011 VA examiners, when taking into account the June 
2011 addendum, specifically addressed the functional effects 
caused by the Veteran's left ear hearing loss disability.  
The Board, therefore, finds that the evidence of record is 
sufficient for the Board to consider whether referral for an 
extraschedular rating for left ear hearing loss is warranted 
under 38 C.F.R. § 3.321(b) .

The Board notes that the Court's rationale in requiring an 
examiner to consider the functional effects of a Veteran's 
hearing loss disability involves the potential application 
of 38 C.F.R. § 3.321(b) in considering whether referral for 
an extra-schedular rating is warranted.  Specifically, the 
Court noted that, unlike the rating schedule for hearing 
loss, 38 C.F.R. § 3.321(b) does not rely exclusively on 
objective test results to determine whether a referral for 
an extra-schedular rating is warranted.  VA's policy 
requiring VA audiologists to describe the effect of a 
hearing disability on a Veteran's occupational functioning 
and daily activities facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application.  Martinak, 21 Vet. 
App. at 455. 

In this Veteran's case, the Board notes that the Veteran's 
left ear hearing loss is no more than mild.  The schedular 
rating criteria specifically provide for ratings based on 
all levels of hearing loss, including exceptional hearing 
patterns which are not demonstrated in this case, and as 
measured by both audiological testing and speech recognition 
testing.  Speech recognition testing is a schedular rating 
criterion that recognizes such an inability to understand 
certain words in conversation.  For these reasons, the Board 
finds that the schedular rating criteria in this case are 
adequate to rate the Veteran's left ear hearing loss 
disability. 

Concerning the issue of a higher initial rating for the 
Veteran's pes planus, the Board finds that the schedular 
rating criteria contemplate the limitations and impairment 
caused by that disability.  The rating criteria specifically 
provide for ratings based on the presence of such symptoms 
as pain on use, swelling, and characteristic callosities.  

As for the issue of a higher initial rating for the 
Veteran's residuals of a right thumb chemical burn with loss 
of finger print, the Board finds that the schedular rating 
criteria contemplate all potential symptoms associated with 
scarring to include limitation of function.  Thus, the 
schedular rating criteria are adequate to rate the Veteran's 
service-connected residuals of a right thumb chemical burn 
with loss of thumb print.

Regarding the service-connected right and left knee 
disabilities, the Board finds that the schedular rating 
criteria contemplate these disabilities.  The knee rating 
criteria specifically provide for ratings based on the 
presence of arthritis, and limitation of motion (including 
due to pain and other orthopedic factors; see 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca.  Because the schedular 
rating criteria are adequate to rate the Veteran's service-
connected right and left knee disabilities, there is no 
exceptional or unusual disability picture to render 
impractical the application of the regular schedular 
standards.

Turning to the service-connected hemorrhoids, the evidence 
in this case does not show such an exceptional disability 
picture that the available schedular criteria for the 
service-connected hemorrhoid disability are inadequate.  The 
rating assigned under Diagnostic Code 7336 is based on the 
average impairment of earning capacity resulting from such 
symptoms as size of the hemorrhoid, whether the hemorrhoid 
was thrombosed, whether the hemorrhoid was reducible, 
whether there was excessive redundant tissue, and on the 
frequency of recurrences.  The record contains no indication 
that the Veteran's hemorrhoid disability causes him greater 
difficulty than that contemplated by the 10 percent initial 
rating that has been assigned.  Having reviewed the evidence 
and the rating assigned, the Board finds that the evidence 
does not show such an exceptional disability picture to 
render the schedular evaluation assigned for the hemorrhoid 
disability to be inadequate to rate the Veteran's service-
connected hemorrhoid disability.

The Board also finds that the symptomatology and impairment 
caused by the Veteran's vertigo is specifically contemplated 
by the schedular rating criteria, and no referral for 
extraschedular consideration is required.  The rating 
assigned under Diagnostic Code 6299-6204 is based on the 
average impairment of earning capacity resulting from 
occasional dizziness.  The record contains no indication 
that the Veteran's vestibular disorder causes him greater 
difficulty than that contemplated by the 10 percent rating 
assigned.  Therefore, having reviewed the evidence and the 
rating assigned, the Board finds that the evidence does not 
show such an exceptional disability picture to render the 
schedular evaluation assigned for the vestibular disorder to 
be inadequate to rate the Veteran's service-connected 
vertigo.

In this case, the problems reported by the Veteran are 
specifically contemplated by the criteria discussed above, 
including the effect on daily life.  In the absence of 
exceptional factors associated with the disabilities at 
issue herein, the Board finds that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

A compensable evaluation for left ear hearing loss is 
denied.

A compensable evaluation for bilateral pes planus is denied.

A compensable evaluation for residuals of a chemical burn 
with loss of thumb print of the right hand is denied.

A compensation evaluation for right knee strain is denied.

A compensation evaluation for left knee strain is denied.

A 10 percent evaluation for hemorrhoids is granted subject 
to the law and regulations governing the payment of 
veterans' benefits.

An evaluation in excess of 10 percent for service-connected 
vertigo is denied.


REMAND

A remand is required in this case to assist the Veteran with 
his claim.  VA has a duty to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).

PFB 

In its April 2011 remand, in connection with the claim of 
entitlement to a compensable initial rating for service-
connected PFB, the Board asked that the RO schedule a VA 
examination.  The Board asked the following:

Concerning PFB, the examiner should describe the 
degree of disfigurement, distortion, or asymmetry; 
and address whether any of the following are 
present: (1) a scar of five or more inches (13 or 
more cm.) in length; (2) a scar of at least one-
quarter inch (0.6 cm.) wide at the widest part; 
(3) surface contour of the scar elevated or 
depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper-
pigmented in an area exceeding six square inches 
(39 sq. cm.); (6) skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); and (8) 
skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).  The examination 
must include color photographs of the condition.

On May 2006 VA general medical examination, the Veteran 
indicated that he had symptoms of PFB since the onset of the 
condition in service.  The condition was present when he 
shaved.  The examiner observed some small bumps on the lower 
part of the face and neck.  The diagnosis was of 
pseudofolliculitis.  

On VA examination in June 2011, the examiner observed a rash 
on the face.  There were no systemic symptoms.  The examiner 
described multiple hypopigmented papules on the face and 
chin and occipital area.  There was a small area of scarring 
in the occiput that was 1 cm in width and 1.5 cm in length 
that was not tender or erythematous but slightly raised.  It 
was not fixated to the underlying skin.  The diagnosis was 
of PFB.  The examiner did not indicate whether the above 
mentioned scar was a component of the service-connected PFB.

Clearly, the examiner did not answer the specific questions 
posed in the April 2011 remand to include the total area 
covered, and photographs were not included.  Thus, a remand 
for corrective action is required.  See Stegall 11 Vet. App. 
at 271 (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).  In addition, the Board will 
ask whether the occipital scar observed on examination in 
June 2011 is a component of the service-connected PFB or of 
unrelated origin.

Residuals, including scar, of an umbilical hernia repair

In April 2011, the Board asked that a general medical 
examination be scheduled to, in pertinent part, evaluate the 
severity of the residuals, including scar, of an umbilical 
hernia repair.  Specifically, the Board asked the following: 

concerning the scar from the umbilical hernia 
repair ...the examiner should describe any 
associated symptoms, including any pain and 
limitation of function of the affected parts.

On May 2006 VA general medical examination, the Veteran 
reported a herniorrhaphy in approximately 1989.  The Veteran 
was reportedly doing well and was asymptomatic.  On 
objective examination, there were two scars around the 
umbilical area.  One was three inches long, and the other 
was four inches long.  They were healed with no sign of 
inflammation.  There was no tenderness to palpation.  The 
diagnosis was of umbilical hernia status-post herniorrhaphy.

On June 2011 VA medical examination, there was no hernia 
present.  There was no abnormal guarding, and bowel sounds 
were normal.  The examiner, however, described only one scar 
in the umbilical area, which was .3 cm wide and 5.5 cm long.  
The area of the scar was less than six square inches (39 sq 
cm).  The scar was not painful, involved no skin breakdown, 
was superficial, and entailed no inflammation, edema, keloid 
formation, and had no other disabling effects.  The June 
2011 examiner did not describe a second scar in the 
umbilical area.  Thus, clarification is necessary due to the 
discrepancy between the two examination reports (the first 
indicating the presence of two scars and the second 
reflecting the presence of just one).  

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Schedule a VA examination concerning 
the service-connected PFB.  The examiner 
should describe the degree of 
disfigurement, distortion, or asymmetry; 
and address whether any of the following 
are present: (1) a scar of five or more 
inches (13 or more cm.) in length; (2) a 
scar of at least one-quarter inch (0.6 
cm.) wide at the widest part; (3) surface 
contour of the scar elevated or depressed 
on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or 
hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.); (6) skin 
texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 
six square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); 
and (8) skin indurated and inflexible in 
an area exceeding six square inches (39 
sq. cm.).  The examination must include 
color photographs of the condition.  The 
examiner must also state whether the scar 
observed on the occiput is part of the 
service-connected PFB disability or of 
unrelated origin.

The examiner should comment upon the 
impact of the Veteran's PFB upon 
employability, and any occupational impact 
should be detailed.  

The examiner must review all pertinent 
documents in the claims file in 
conjunction with the examination, and the 
examination report must indicate whether 
the requested review of the file took 
place.  A rationale for all opinions and 
conclusions must be provided.

2.  Schedule a VA examination for a clear 
picture of any residuals associated with 
the hernia repair.  The examiner must 
state the number of scars resulting from 
the hernia repair and describe all scars 
resulting from the umbilical hernia 
repair.  The examiner should describe any 
associated scar symptoms, including any 
pain and limitation of function of the 
affected parts.

The examiner should comment upon the 
impact of the Veteran's residuals of a 
hernia repair upon employability and any 
occupational impact should be detailed.  

The examiner must review all pertinent 
documents in the claims file in 
conjunction with the examination, and the 
examination report must indicate whether 
the requested review of the file took 
place.  A rationale for all opinions and 
conclusions must be provided.

3.  After completion of the above 
development, the remaining claims should 
be readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
should be given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


